EXHIBIT 10.3

AMENDED AND RESTATED GOLF TRUST OF AMERICA, INC.
2007 STOCK OPTION PLAN

(Amended and Restated as of October 14, 2016)

Purposes of Plan . The purposes of this Plan, which shall be known as the
Amended and Restated Golf Trust of America, Inc. 2007 Stock Option Plan, and is
hereinafter referred to as the "Plan," are (i) to provide incentives for key
employees, directors, consultants and other individuals providing services to
Golf Trust of America, Inc. (the "Company") and its subsidiaries and other
related entities (each of which is referred to herein as a "Subsidiary") by
encouraging their ownership of the Common Stock, $.01 par value per share, of
the Company (the "Stock"), and (ii) to aid the Company in attracting and
retaining such key employees, directors, consultants and other individuals upon
whose efforts the Company's success and future growth depends.

Administration.

This Plan shall be administered by a committee of the Board of Directors of the
Company (the "Board") or subcommittee thereof (the "Committee"). The Committee
shall be appointed from time to time by the Board and shall consist of not fewer
than two of its members. In the event that no such Committee exists or is
appointed, then the powers to be exercised by the Committee hereunder shall be
exercised by the Board.

For purposes of administration, the Committee, subject to the terms of this
Plan, shall have plenary authority to establish such rules and regulations, to
make such determinations and interpretations, and to take such other
administrative actions, as it deems necessary or advisable. All determinations
and interpretations made by the Committee shall be final, conclusive and binding
on all persons, including those granted options hereunder (the "Optionees") and
their legal representatives and beneficiaries.

Notwithstanding any other provisions of this Plan, the Committee may impose such
conditions on any options as may be required to satisfy the requirements of Rule
16b-3 of the Securities Exchange Act of 1934, as amended (the "Act"), or
Sections 162(m) and 409A of the Internal Revenue Code of 1986, as amended (the
"Code").

The Committee shall hold its meetings at such times and places as it may
determine. A majority of its members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all members shall be
as effective as if it had been made by a majority vote at a meeting duly called
and held. The Committee may appoint a secretary (who need not be a member of the
Committee). No member of the Committee shall be liable for any act or omission
with respect to his service on the Committee, if he acts in good faith and in a
manner he reasonably believes to be in, or not opposed to, the best interests of
the Company.

1

--------------------------------------------------------------------------------



Stock Available for Options . There shall be available for options under this
Plan a total of 35,000 shares of Stock, subject to any adjustments that may be
made pursuant to Section 5(f) hereof. Shares of Stock used for purposes of this
Plan may be either authorized and unissued shares, or previously issued shares
held in the treasury of the Company, or both. Shares of Stock covered by options
which have terminated or expired prior to exercise, or which have been tendered
as payment upon exercise of other options pursuant to Section 5(c), shall be
available for further option grants hereunder.

Eligibility . Options under this Plan may be granted to key employees of the
Company or any Subsidiary, including officers or directors of the Company or any
Subsidiary, and to consultants and other individuals providing services to the
Company or any Subsidiary. Options may be granted to eligible persons whether or
not they hold or have held options previously granted under this Plan or
otherwise granted or assumed by the Company. In selecting recipients for
options, the Committee may take into consideration any factors it may deem
relevant, including its estimate of the individual's present and potential
contributions to the success of the Company and its Subsidiaries. Service as a
director, officer or consultant of or to the Company or any Subsidiary shall be
considered employment for purposes of this Plan (and the period of such service
shall be considered the period of employment for purposes of Section 5(d) of
this Plan); provided, however, that incentive stock options may be granted under
this Plan only to an individual who is an "employee" (as such term is used in
Section 422 of the Code) of the Company or a Subsidiary which constitutes a
"subsidiary corporation" within the meaning of Section 424(f) of the Code.

Terms and Conditions of Options . The Committee shall, in its discretion,
prescribe the terms and conditions of the options to be granted hereunder, which
terms and conditions need not be the same in each case, subject to the
following:

Option Price

.



The price at which each share of Stock may be purchased upon exercise of an
option granted under this Plan shall be determined by the Committee in its
discretion, but shall not be less than the fair market value per share of Stock
on the date of grant of the option. In the case of any option intended to be an
incentive stock option granted to an individual owning (directly or by
attribution as provided in Section 424(d) of the Code), on the date of grant,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any Subsidiary (which individual shall hereinafter be
referred to as a "10% Stockholder"), the price at which each share of Stock may
be purchased upon exercise of the option shall not be less than 110% of the fair
market value per share of Stock on the date of grant of the option. The date of
grant of an option shall be the date specified by the Committee in its grant of
the option and shall be determined in accordance with Treasury Regulation
1.409A-1(b)(5)(vi)(B). Except as otherwise provided in Section 5(f) of this
Plan, the option price of an outstanding option under this Plan may not be
repriced. Notwithstanding the foregoing, an option may be granted with an
exercise price lower than that set forth above if such option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

___________________


1 The share number in Section 3 of the Plan has been adjusted to reflect the
1-for-10 reverse stock split of the Stock effected as of the close of business
on October 13, 2016.

2

--------------------------------------------------------------------------------



For purposes of this Section 5(a), "fair market value" shall mean, per share of
Stock on a particular date, the closing sales price on such date on the American
Stock Exchange, or if no sales of Stock occur on the date in question, on the
last preceding date on which there was a sale on such market. If the shares of
Stock are not listed on the American Stock Exchange, but are traded on a
national securities exchange or in an over-the-counter market, the closing sales
price (or if there is no closing sales price reported, the average of the
closing bid and asked prices) for the shares of Stock on the particular date, or
on the last preceding date on which there was a sale of the shares of Stock on
that exchange or market, will be used. If the shares of Stock are neither listed
on a national securities exchange nor traded in an over-the-counter market, the
price determined by the Committee, in its discretion, in accordance with the
regulations promulgated under Section 2031 of the Code, or by any other
appropriate method selected by the Committee, will be used; provided, however,
that such determination shall be in a manner consistent with Section 409A of the
Code.

Option Period

. The period for exercise of an option shall be determined by the Committee in
its discretion but in no event shall the exercise period be more than ten years
from the date of grant, or in the case of an option intended to be an incentive
stock option granted to a 10% Stockholder, more than five years from the date of
grant. Options may, in the discretion of the Committee, be made exercisable in
installments during the option period. Any shares not purchased on any
applicable installment date may be purchased thereafter at any time before the
expiration of the option period, subject to Section 5(d) below.

Exercise of Options

. In order to exercise an option, the Optionee shall deliver to the Company
written notice specifying the number of shares of Stock to be purchased,
together with full payment of the purchase price therefor; provided, that for
the purpose of assisting an Optionee with the exercise of an option, the Company
may make loans to the Optionee or guarantee loans made by third parties to the
Optionee, on such terms and conditions as the Board may authorize and as
otherwise permitted by law. The purchase price may be paid in (i) cash (or a
certified or bank cashier's check payable to the order of the Company), (ii)
shares of Stock owned by the Optionee, (iii) non-statutory options granted under
this Plan and held by the Optionee (provided, however, that the purchase price
of Stock acquired under an incentive stock option may not be paid in options),
or (iv) any combination of the foregoing methods. Shares of Stock tendered in
payment on the exercise of an option shall be valued at their fair market value
determined as described in Section 5(a) above, provided that the date of
determination shall be the date of exercise. The fair market value of options
tendered in payment upon exercise of other options shall be the fair market
value of the underlying Stock, determined as aforesaid, less the total exercise
price of the options. In addition, at the request of the Optionee, and subject
to applicable laws and regulations, the Company may (but shall not be required
to) cooperate in a "cashless exercise" of an option (i.e., the assignment to the
Company of the proceeds from a sale of Stock acquired upon exercise of the
option or from the proceeds of a loan from a brokerage firm). If the Optionee so
requests, shares of Stock purchased upon exercise of an option may be issued in
the name of the Optionee or another person. An Optionee shall have none of the
rights of a stockholder merely by virtue of being an option holder until the
shares of Stock are issued to him.



3

--------------------------------------------------------------------------------



Effect of Termination of Employment.



An option may not be exercised after the Optionee has ceased to be in the employ
of the Company or any Subsidiary for any reason other than the Optionee's death,
Disability or Involuntary Termination Without Cause. A cessation of employment,
for purposes of incentive stock options only, shall be deemed to occur on the
91st day of a leave of absence unless the Optionee's reemployment rights are
guaranteed by law or by contract. "Cause" shall mean any act, action or series
of acts or actions or any omission, omissions or series of omissions which
result in, or which have the effect of resulting in, (i) the commission of a
crime by the Optionee involving moral turpitude, which crime has a material
adverse impact on the Company or any Subsidiary or which is intended to result
in the personal enrichment of the Optionee at the expense of the Company or one
of its Subsidiaries, (ii) a material violation of the Optionee's
responsibilities, or the Optionee's gross negligence or willful misconduct, or
(iii) the continuous, willful failure of the person in question to follow the
reasonable directives of the Board. "Disability" shall mean the inability or
failure of a person to perform those duties for the Company or any Subsidiary
traditionally assigned to and performed by such person because of the person's
then-existing physical or mental condition, impairment or incapacity. The fact
of disability shall be determined by the Committee, which may consider such
evidence as it considers desirable under the circumstances, the determination of
which shall be final and binding upon all parties. "Involuntary Termination
Without Cause" shall mean either (i) the dismissal of, or the request for the
resignation of, a person, by court order, order of any court-appointed
liquidator or trustee of the Company or the order or request of any creditors'
committee of the Company constituted under the Federal bankruptcy laws, provided
that such order or request contains no specific reference to Cause, or (ii) the
dismissal of, or the request for the resignation of, a person, by a duly
constituted corporate officer of the Company or any Subsidiary, or by the Board,
for any reason other than for Cause.

During the three months after the date of the Optionee's Involuntary Termination
Without Cause, the Optionee shall have the right to exercise the options granted
under this Plan, but only to the extent the options were exercisable on the date
of the cessation of the Optionee's employment.

During the 12 months after the Optionee's employment with the Company or any
Subsidiary ceases as a result of the Optionee's Disability, the Optionee shall
have the right to exercise the options granted under this Plan, but only to the
extent the options were exercisable on the date of the cessation of the
Optionee's employment.

In the event of the death of the Optionee while employed or, in the event of the
death of the Optionee after cessation of employment described in subparagraph
(ii) or (iii) above, but within the three-month or 12-month period described in
subparagraph (ii) or (iii) above, the options granted under this Plan shall be
exercisable until the expiration of 12 months following the Optionee's death,
but only to the extent

4

--------------------------------------------------------------------------------



the option was exercisable on the date of the cessation of the Optionee's
employment. During such extended period, the option may be exercised by the
person or persons to whom the deceased Optionee's rights under the option shall
pass by will or by the laws of descent and distribution. The provisions of this
subparagraph (iv) shall apply to any outstanding options which are incentive
stock options to the extent permitted by Sections 421 and 422(d) of the Code and
such outstanding options in excess thereof shall, immediately upon the death of
the Optionee, be treated for all purposes of this Plan as non-statutory stock
options and shall be exercisable as such as provided in this subparagraph (iv).

In no event shall any option be exercisable beyond the applicable exercise
period determined pursuant to Section 5(b) of this Plan. Nothing in this Plan or
in any option granted pursuant to this Plan (in the absence of an express
provision to the contrary) shall confer on any individual any right to continue
in the employ of the Company or any Subsidiary or interfere in any way with the
right of the Company or Subsidiary to terminate his employment at any time.

Nontransferability of Options

. Except as otherwise set forth herein, during the lifetime of an Optionee,
options held by such Optionee shall be exercisable only by him, and no option
shall be transferable other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, the Committee, in its absolute
discretion, may grant non-statutory stock options that may be transferred
without consideration, in whole or in part, by the Optionee to (i) the
Optionee's child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, or any person sharing the Optionee"s household (other than a
tenant or employee) ("
Family Members
"), (ii) a trust in which Family Members (or the Optionee) have more than 50% of
the beneficial interest, (iii) a foundation in which Family Members (or the
Optionee) control the management of assets, or (iv) any other entity in which
Family Members (or the Optionee) own more than 50% of the voting interests. In
all cases, the Committee must be notified in advance in writing of the terms of
any proposed transfer to a permitted transferee and such transfers may occur
only with the consent of and subject to the rules and conditions imposed by the
Committee. The transferee and the transferred options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
the transfer. The provisions of this Plan, including, but not limited to, those
set forth in Section 5(b) and (d), shall continue to apply with respect to the
Optionee and the option shall be exercisable by the transferee only to the
extent and for the periods specified herein and in any applicable option
agreement. To the extent required by applicable law, the Optionee shall remain
subject to withholding taxes upon exercise of any transferred option by the
transferee.



Adjustments for Change in Stock Subject to Plan

. In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering or any
other change in the corporate structure or shares of the Company, corresponding
adjustments automatically shall be made to the number and kind of shares
available for issuance under this Plan, the number and kind of shares covered by
outstanding options under this Plan and the exercise price per share for
outstanding options. In addition, the Committee may make such other adjustments
as it determines to be equitable. Adjustments under this Section 5(f) shall, to
the extent practicable and applicable, be made in a manner consistent with the
requirements of Section 409A of the Code and, in the case of incentive stock
options, Section 424(a) of the Code.



5

--------------------------------------------------------------------------------



Acceleration of Exercisability of Options Upon Occurrence of Certain Events

. In connection with any merger or consolidation in which the Company is not the
surviving corporation and which results in the holders of the outstanding voting
securities of the Company (determined immediately prior to such merger or
consolidation) owning less than a majority of the outstanding voting securities
of the surviving corporation (determined immediately following such merger or
consolidation), or any sale or transfer by the Company of all or substantially
all of its assets or any tender offer or exchange offer for or the acquisition,
directly or indirectly, by any person or group of all or a majority of the
then-outstanding voting securities of the Company, all outstanding options under
this Plan shall become exercisable in full, notwithstanding any other provision
of this Plan or of any outstanding options granted thereunder, on and after (i)
the 15th day prior to the effective date of such merger, consolidation, sale,
transfer or acquisition, or (ii) the date of commencement of such tender offer
or exchange offer, as the case may be. The provisions of the foregoing sentence
shall apply to any outstanding options which are incentive stock options to the
extent permitted by Section 422(d) of the Code and such outstanding options in
excess thereof shall, immediately upon the occurrence of the event described in
clause (i) or (ii) of the foregoing sentence, be treated for all purposes of
this Plan as non-statutory stock options and shall be immediately exercisable as
such, as provided in the foregoing sentence. Notwithstanding the foregoing, in
no event shall any option be exercisable after the date of termination of the
exercise period of such option determined pursuant to Sections 5(b) and 5(d).



Registration, Listing and Qualification of Shares of Stock

. Each option shall be subject to the requirement that if at any time the Board
shall determine that the registration, listing or qualification of shares of
Stock covered thereby upon any securities exchange or under any Federal or state
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such option or the purchase of shares of Stock thereunder, no such option may be
exercised unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board. The Company may require that any person exercising an
option shall make such representations and agreements and furnish such
information as it deems appropriate to assure compliance with the foregoing or
any other applicable legal requirement.



Other Terms and Conditions

. The Committee may impose such other terms and conditions, not inconsistent
with the terms hereof, on the grant or exercise of options, as it deems
advisable.



Additional Provisions Applicable to Incentive Stock Options . The Committee may,
in its discretion, grant options under this Plan which constitute "incentive
stock options" within the meaning of Section 422 of the Code to eligible
employees of the Company and its "subsidiary corporations" within the meaning of
Section 424(f) of the Code; provided, however, that the aggregate market value
of the Stock (determined as of the date the incentive stock option is granted)
with respect to which incentive stock options are exercisable for the first time
by the Optionee during any calendar year shall not exceed $100,000 or such other
limitation set forth in Section 422(d) of the Code.

6

--------------------------------------------------------------------------------



Effectiveness of the Plan. This Plan shall be effective as of November 8, 2007
subject to approval by the stockholders of the Company at the Annual Meeting of
Stockholders to be held on December 14, 2007.

Amendment and Termination . The Board may at any time amend this Plan or the
terms of any option outstanding under this Plan; provided, however, that, except
as contemplated in Section 5(f), the Board shall not, without approval by a
majority of the votes cast by the stockholders of the Company at a meeting of
stockholders at which a proposal to amend this Plan is voted upon, (i) increase
the maximum number of shares of Stock for which options may be granted under
this Plan, or (ii) except as otherwise provided in this Plan, amend the
requirements as to the class of employees eligible to receive options. The Board
may terminate this Plan at any time. Unless this Plan shall theretofore have
been terminated, this Plan shall terminate, and no option shall be granted
hereunder after, September 20, 2017. No amendment or termination of this Plan or
any option outstanding under this Plan may, without the consent of an Optionee,
adversely affect the rights of such Optionee under any option held by such
Optionee.

Withholding . It shall be a condition to the obligation of the Company to issue
shares of Stock upon exercise of an option that the Optionee (or any beneficiary
or person entitled to act under Section 5(d) hereof) remit to the Company, or
make arrangements satisfactory to the Company to pay through payroll withholding
or otherwise, such amount as may be requested by the Company to meet any
Federal, foreign, state or local tax withholding obligations with respect to
such exercise. If the amount requested is not paid, the Company may refuse to
issue such shares of Stock.

Compliance with Code Section 409A . It is generally intended that the Plan and
all option grants hereunder either comply with, or meet the requirements for an
exemption from, Section 409A of the Code, and the Plan shall be operated and
administered accordingly. To the extent that any option grants hereunder may
provide for the deferral of compensation within the meaning of Section 409A of
the Code, the Company intends that such option grants shall comply with Section
409A of the Code, and the Committee shall determine and interpret the terms of
such option grants consistent with such intent. Notwithstanding any other
provisions of the Plan or any option agreement, the Company does not guarantee
to any Optionee (or any other person with an interest in an option award) that
the Plan or any option grant hereunder complies with or is exempt from Section
409A, and shall not indemnify or hold harmless any individual with respect to
any tax consequences that arise from any such failure to comply with or be
exempt under Section 409A.

Other Actions . Nothing contained in this Plan shall be construed to limit the
authority of the Company to exercise its corporate rights and powers, including,
but not by way of limitation, the right of the Company to grant or assume
options for proper corporate purposes other than under this Plan with respect to
any employee or other person, firm, corporation or association.

7

--------------------------------------------------------------------------------

